Citation Nr: 1550335	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-31 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased initial evaluation for degenerative arthritis of the right knee (previously diagnosed as right knee strain), rated as 10 percent disabling prior to June 12, 2015, and 20 percent disabling thereafter (right knee disability).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.

This case comes before the Board of Veterans' Appeals (the Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in March 2013.  A transcript of the hearing has been associated with the claims file.

The Board remanded the Veteran's increased rating claim in January 2015 for further development.  That development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

During his June 2015 VA examination, the Veteran provided information suggesting that he is unemployable in part due to his service-connected knee disability.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board.

In an August 2015 rating decision, the RO granted the Veteran a 20 percent disability rating under Diagnostic Code 5258 for degenerative arthritis with frequent episodes of joint locking, pain, and effusion, effective from June 12, 2015.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to June 12, 2015, the Veteran's service-connected right knee disability has not been shown to limit ranges of flexion and extension to a compensable degree, warranting no higher than a 10 percent disability rating based on painful, noncompensable limitation of motion.  

2.  From June 12, 2015, the Veteran was shown to have painful limitation of motion of the joint, warranting no higher than a minimum 10 percent disability rating.

3.  As of January 25, 2013, the Veteran also had a meniscus abnormality of the right knee with locking and effusion.  He has not been shown to have such symptomatology prior to that date.

4.  The Veteran has not had ankylosis, instability or recurrent subluxation, symptomatic removal of semilunar cartilage, or impairment of the tibia and fibula.


CONCLUSIONS OF LAW

1.  Prior to June 12, 2005, the criteria for a rating in excess of 10 percent based on a limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5003, 5260, 5261 (2015).

2.  From June 12, 2015, the criteria for 10 percent rating, but no higher, for limitation of flexion of the right knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5003-5261 (2015).

3.  The criteria for an evaluation of 20 percent, but no higher, for a meniscus disorder with frequent episodes of locking and effusion associated with the Veteran's service-connected right knee disability have been met as of January 25, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As previously noted, the Board remanded this case for further development in January 2015.  The Board specifically instructed the AOJ to associate any temporary files with the claims folder, request from the Social Security Administration (SSA) disability records, obtain any outstanding VA medical records, afford the Veteran an examination to determine the current nature and severity of his right knee disability, and to readjudicate the claim.  

On remand, the AOJ requested a temporary file to be obtained and a July 2015 email notes that the file was shipped for scanning.  The AOJ also requested SSA records pertaining to the Veteran, but received a negative response; the AOJ properly informed the Veteran of this fact in accordance with 38 C.F.R. § 3.159 (e) (2015).  Moreover, the AOJ added VA medical records from the Buffalo VA Medical Center dated from February 1993 to March 2015 and from the Erie VA Medical Center dated from May 2000 to March 2015.  Additionally, the AOJ afforded the Veteran knee examinations in in March 2015 and June 2015.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The appeal for a higher initial disability rating for the service-connected right knee disability arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Here, the Veteran's service treatment records and VA medical records are in the electronic claims file.  Per the Board's January 2015 remand instructions, the RO attempted to obtain any records in SSA's possession pertaining to the Veteran's claim for disability benefits.  In a May 2015 response, SSA informed VA that the desired records could not be found and that further attempts to locate them would be futile.  A June 2015 letter from VA informed the Veteran that his disability records from SSA were unable to be obtained, explained the steps VA took to secure such records, notified the Veteran that VA would decide the Veteran's claim in the absence of such records and that he could submit any records from SSA in his possession.  38 C.F.R. § 3.159(e) (2015).  The Veteran submitted a letter from SSA in June 2015 indicating that he was not receiving disability benefits nor had he applied for any benefits.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran VA examinations in October 2011, March 2015, and June 2015.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disabilities on the Veteran's daily living. 

The Veteran contested the adequacy of the October 2011 VA examination in his July 2012 Notice of Disagreement and November 2012 VA Form 9.  He asserted that the examiner was distracted and agitated while conducting the examination, focused primarily on the Veteran's lower back as opposed to his right knee, and never performed range of motion testing.  The Veteran also stated the examiner only asked the Veteran what kind of pain he had in his knee.  However, the Board notes that the October 2011 VA examination report contains range of motion findings, and specifically noted the Veteran's reports of knee pain always being bad and that he missed 10 to 15 days of work the previous year because of his back and knee problems.  This level of detail in the examination report weighs against the Veteran's assertions regarding inadequacy of the examination.  Thus, the Board finds that the October 2011, March 2015, and June 2015 examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which the Veteran and his representative presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran and his representative, through questioning and the Veteran's testimony, provided information concerning the elements necessary to substantiate his claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2015), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38
 C.F.R. § 4.40 (2015), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 (2015) and 38 C.F.R. § 4.45 (2015), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2015).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2015).

In the decision granting service connection for the Veteran's right knee disability, the AOJ rated the disability under Diagnostic Code 5260 in accordance with 38 C.F.R. § 4.59, which permits a minimum compensable rating based on painful motion, in the absence of a compensable rating based on limitation of motion under Diagnostic Codes 5260 and 5261.  That rating was in effect until June 12, 2015, whereupon it was replaced with a rating under Diagnostic Code 5003-5258, in accordance with the AOJ's August 2015 rating decision.  

Diagnostic Code 5257 pertains to instability of the knee, and provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2015).  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2015).  Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a (2015).  In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

The Board has evaluated the Veteran's knee disabilities under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

According to an April 2010 VA treatment record, the Veteran complained that his right knee had been giving out.  He denied pain in the knee, but reported popping and grinding.  X-ray results were noted to be "normal" and showed no evidence of fracture, dislocation, arthritis, osseous neoplasm, or infection.  No joint effusion, soft tissue mass, or swelling was apparent.  Additionally, the joint space was described as adequately maintained.  

The Veteran was afforded a VA examination in October 2011.  The examination report indicated a diagnosis of knee strain, dating to the 1990's.  The Veteran reported a gradual onset of right knee problems with no specific injury to the knee.  He denied flare-ups, but indicated that his knee was "always bad."  Range of motion testing showed the Veteran had flexion of 0 to 125 degrees with painful motion at 115 degrees, and no limitation of extension, with no evidence of painful motion.  Repetitive testing was performed and the Veteran had no additional limitation in range of motion.  The Veteran exhibited functional loss in the form of less movement than normal and pain on movement, and was noted to have tenderness or pain to palpation of the knee.  Muscle strength was normal, as was the Veteran's joint stability in anterior, posterior, and medial-lateral testing.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner indicated the Veteran did not have any additional conditions such as medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial and / or fibular impairment, nor was a meniscal condition or meniscal surgery of the right knee noted.  With respect to functional impact, the examiner indicated the Veteran missed 10 to 15 days of work last year as a part-time bus driver because of his knee and back problems.  

According to an August 2012 VA medical record, the Veteran reported experiencing clicking in his knee with worsening pain.  He stated that while he had no redness or swelling, there was some tenderness on the inside of the knee.  The Veteran also said he felt his knee wanted to give out on him and described increasing weakness.  He also expressed a desire to be seen by an orthopedist.  X-rays performed contemporaneously showed no acute or healing fracture or other focal osseous abnormality.  Very mild patellofemoral degenerative changes with small marginal osteophytes were observed.  The medial and lateral compartments were well maintained.  No joint effusion was observed.  Mild enthesopathic changes were noted at the quadriceps insertion on the patella.  

During a January 25, 2013 VA orthopedic consultation, the Veteran complained of medial knee pain with an occasional feeling that the knee wanted to "catch on him."  Upon examination, some tenderness over the medial parapatellar area and mild medial joint line tenderness was observed.  No varus or valgus laxity was seen, nor was anterior and posterior instability noted.  Minimal crepitus was observed.  Range of motion was 0 to 120 degrees flexion.  The Veteran had minimal pain with McMurray's testing.  Muscle strength was intact in the right leg.  The clinician diagnosed the Veteran with mild right knee arthritis and possible concurrent degenerative medial meniscal tear.  

At the March 2013 Board hearing, the Veteran testified that he had difficulty walking when he initially awoke in the morning, and that he could only stand and sit certain amounts of time throughout the day; he also indicated he required the use of crutches all the time.  See Hearing Transcript, pg. 3.  He reported that he was unable to do any kneeling, bending, or any kind of exercise at all, and indicated he had difficulty lifting objects.  He also endorsed swelling in the knee.  Id. at 4.  The Veteran reported that his knee locked, and that moving up and down the stairs was very painful.  Id. at 5.  He indicated that without the use of his knee brace his knee would be very loose and wobbly, and suggested he would be unable to walk very well without the use of the brace and crutches.  Id.  The Veteran's wife indicated the Veteran fell down five steps on the stairs once, and the Veteran stated that he loses his balance.  Id. at 6.  

During a March 2015 occupational therapy consultation, the Veteran expressed an interest in obtaining a stair glide from physical therapy.  He reported using a transfer tub bench, bedside commode chair, reaching aid, sock aid, and long handled showerhead to make grooming activities easier.  He also indicated that his wife helped him with dressing, bathing, and occasionally the use of the toilet.  The Veteran later rescinded his request for a stair glide.

The Veteran was afforded a VA examination in March 2015.  He reported ongoing pain in his knee, said he did not run, and avoided kneeling and squatting.  The Veteran indicated he experienced flare-ups, which caused increased pain and limited use.  Range of motion testing indicated flexion of 0 to 90 degrees, and extension of 90 to 0 degrees.  Pain was noted on extension and flexion during rest and non-movement.  Pain on weight bearing was observed.  Tenderness was noted, as was crepitus.  The examiner stated the Veteran was unable to perform repetitive testing due to pain, and that the examination was medically consistent with the Veteran's statements describing functional loss of with repetitive use over time.  With respect to the DeLuca factors, the examiner reported that pain, fatigue, and lack of endurance limited functional ability with repeated use over time and on flare-ups.  The examiner indicated that information as to the range of motion limitations on repetitive use and flare-ups could not be provided as the Veteran was not examined after repetitive use or during a flare-up.  The examiner indicated the Veteran had disturbance of locomotion and interference with standing.  The Veteran had full muscle strength and no ankylosis.  The examiner also stated the Veteran did not have recurrent subluxation, lateral instability, or recurrent effusion.  However, the examiner noted the Veteran was unable to perform joint stability testing due to pain.  No meniscal conditions were noted.  As to functional impairment, the examiner stated that the Veteran's knee condition "limited all use."

The Veteran was provided a VA examination in June 2015.  The examiner noted diagnoses of patellofemoral pain syndrome, degenerative arthritis, and meniscal injury secondary to degeneration; he added that x-rays showed only very mild degenerative changes of the patella.  The Veteran reported pain, swelling of the inside of the knee, locking and giving out.  He denied hospitalizations and injections, and reported attending physical therapy for the knee with no improvement.  He also reported sciatica in the right lower extremity.  The Veteran described his flare-ups as manifested by swelling, increased pain, locking up, and giving out.  The Veteran also reported that he was unable to climb stairs.  He said he had a hot tub which he could get in and out of but required some assistance.  The Veteran indicated he did not perform yard work, but reported being able to drive a vehicle.

Upon physical examination, the examiner noted the Veteran ambulated into the office with the use of crutches and a brace on each knee.  While sitting, the Veteran was able to move both knees to 90 degrees without significant restriction or noted pain.  The examiner observed the Veteran had to change positions periodically due to his knee.  The Veteran was able to remove braces and shoes without significant difficulty.  Range of motion testing showed flexion of 0 to 90 degrees and extension of 90 to 0 degrees.  The examiner noted that the limited range of motion limited use of the right knee.  Pain was observed upon flexion and extension, and there was also evidence of pain on weight bearing.  Additionally, medial joint line tenderness was noted, with mild pain and patellar grind.  There was also objective evidence of crepitus.  Repetitive testing showed flexion of 5 to 85 degrees and extension of 85 to 5 degrees; the examiner stated that these results were consistent with the Veteran's statements describing functional loss with repetitive use over time.

The examiner also noted that of the DeLuca factors, only fatigue significantly limited functional ability with repeated use over time.  The examiner stated that she was unable to address whether the DeLuca factors significantly limited functional ability with flare-ups.  She explained that she would have to observe and measure range of motion for the Veteran during both flare-ups and at the baseline level in the same visit in order to reliably provide such information; she added that providing an opinion outside of those circumstances would be resorting to speculation.  With respect to the knee generally, the examiner indicated that additional disability factors included disturbance of locomotion and interference with standing.  Muscle strength was normal through flexion and extension, and no muscle atrophy was observed.  Ankylosis was not observed.  There was no history of recurrent subluxation or lateral instability, and joint stability testing was normal throughout.  The examiner indicated a history of recurrent effusion, noting the Veteran's report of recurrent swelling in the knee.  The examiner indicated that the Veteran did not presently or previously have recurrent patellar dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial and / or fibular impairment.  The examiner indicated the Veteran did have a meniscus condition, noting that he had frequent episodes of joint locking, pain, and effusion.  

As to functional impairment, the examiner noted the Veteran's report of being confined to his first floor and having difficulty with stairs, as well as trouble kneeling, squatting, and standing for more than 30 minutes.  The Veteran also reported that walking was occasionally difficult.  The Veteran further stated that he did mostly sedentary tasks at home, and had to get up and periodically walk around if sitting for long periods.  The Veteran reported performing work on his laptop at home.  The examiner observed that the Veteran had no other limitations regarding sedentary work.  Further, the examiner noted the Veteran's report that he stopped working at age 40 and that he had been on disability since that time.  

A July 2015 addendum confirmed that physical examination of the Veteran's right knee revealed no instability.

The Board notes that the AOJ evaluated the right knee strain as 10 percent disabling from April 19, 2010 to June 12, 2015 under Diagnostic Code 5260 based on limitation of flexion, and then evaluated the Veteran's degenerative arthritis with frequent episodes of joint locking, pain and effusion as 20 percent disabling from June 12, 2015, pursuant to Diagnostic Codes 5003-5258.  

Considering the guidance from the VA Office of General Counsel and the provisions of 38 C.F.R. § 4.59 (2015), the disability also warrants a continued, separate 10 percent rating based on painful motion from June 12, 2015.  See VAOPGCPREC 9-98 (finding that a separate rating for arthritis could be based on x-ray findings and painful motion under 38 C.F.R. § 4.59).  From June 12, 2015, the evidence indicates that the Veteran had limitation of flexion to 90 degrees and to 85 degrees on repetitive use along with the presence of arthritis in the right knee.  Thus, the Board finds that from that date the Veteran is entitled to a 10 percent disability rating under Diagnostic Codes 5003-5261.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (holding that painful motion of a major joint or group of minor joints caused by degenerative arthritis is deemed to be limited motion such that a minimum compensable rating is warranted under Diagnostic Code 5003.).  

The Board notes that separate ratings for noncompensable limitation of both flexion and extension based on painful motion appears to be prohibited by Diagnostic Code 5003 and VA's Adjudication Manual, M21-1.  Diagnostic Code 5003 provides for a single 10 percent rating for painful noncompensable motion of each affected joint.  In addition, VA's Adjudication Manual specifically provides, "When each qualifying joint motion is painful but motion is not actually limited to a compensable degree under its applicable 52XX-series DC, only one compensable evaluation can be assigned."  M21-1, pt. III, subpt. iv, ch. 4, § A.1.c.

In this case, the evidence demonstrates that the criteria for a compensable rating under Diagnostic Codes 5260 and 5261 are not met or approximated at any point during the period on appeal.  Specifically, range of motion finding testing has shown the Veteran's flexion has been at most limited to 85 degrees, and his extension has been at most limited to 5 degrees.  To warrant a compensable rating under Diagnostic Code 5260 for limitation of flexion, there must be the functional equivalent of limitation of flexion to 45 degrees or under Diagnostic Code 5261, limitation of extension to 10 degrees.  The Board acknowledges the Veteran's reports of painful motion throughout the entire range of motion of the knee; however, painful motion does not constitute limited motion for purposes of calculating a disability.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Although additional functional loss on repeated use has been noted, the Veteran has not manifested compensable limitation of motion.  Accordingly, a higher rating or separate rating under either Codes 5260 or 5261 is not warranted.  

Furthermore, the 2015 VA examiners stated that they could not determine any additional limitation of motion on flare-ups without resorting to speculation, and provided an explanation for not being able to do so.  As a rationale was provided by each examiner for not being able to provide the requested information without resorting to speculation, the examination reports are not found to be inadequate in that regard.  Thus, the 10 percent rating assigned contemplates the impairment resulting from weakness, pain, fatigue, disturbance of locomotion, and interference with standing.  Consequently, the Veteran is not entitled to a separate rating or a rating in excess of 10 percent based on noncompensable limitation of motion for any period of time that is covered by this appeal.

The Board considered whether the maintenance of this 10 percent rating based on noncompensable limitation of motion constituted duplicative compensation.  However, each rating is based on separate symptomatology, i.e. painful limited motion and a meniscus condition with locking and effusion and thus does not violate the provision against pyramiding.  See 38 C.F.R. § 4.14 (2015).  

With respect to Diagnostic Code 5258, the assigned 20 percent rating is the highest available schedular rating.  Therefore, a schedular evaluation in excess of 20 percent cannot be granted under Diagnostic Code 5258.  Diagnostic Code 5258 contemplates dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  The RO noted that the June 2015 VA examination was the earliest evidence confirming the existence of a meniscal condition with these symptoms.  However, the Board notes that the January 25, 2013 VA orthopedic consultation note indicated the possible existence of a concurrent degenerative medial meniscal tear.  Additionally, during his March 2013 hearing, the Veteran testified that he experienced locking, effusion, and pain of the knee.  See Hearing Transcript, pg. 4.  Although the March 2015 VA examination report indicated the absence of a past or present meniscus condition, the examiner did not address the findings of the January 2013 consultation report.  Thus, affording the Veteran the benefit of the doubt, the Board finds that the meniscal abnormality, which was diagnosed in June 2015, first manifested in January 2013 and therefore the criteria for a separate rating are met from January 25, 2013 for the grant of a 20 percent rating under Diagnostic Code 5258.  A separate rating for the meniscal abnormality is not warranted prior to that date as the evidence did not show that the Veteran had manifestations of a meniscal abnormality such as frequent episodes of locking and effusion into the joint.

The Board acknowledges the Veteran's reports of his knee giving out or being very loose and wobbly.  See, e.g., April 2010 VA medical record; Hearing Transcript, pg. 5; and June 2015 VA examination report.  However, objective testing performed as part of VA treatment or VA examinations has consistently found that the Veteran's knee did not exhibit anterior or posterior instability, varus or valgus laxity, or recurrent subluxation.  See October 2011 VA examination report, pp. 7-8; January 2013 orthopedic consultation note; June 2015 VA examination report, pp. 8-9; and July 2015 addendum.  The March 2013 VA examination report indicated that joint stability testing was unable to be performed.  Although the Veteran is competent to report symptoms he observes firsthand, the Veteran has not been shown to have the requisite medical expertise to diagnose joint instability.  Other examination reports noted that testing was accomplished to determine whether there was instability or recurrent subluxation and evidence of such was not shown.  Thus, the Board affords greater probative value to the objective findings of the VA examiners, who specifically examined the Veteran for instability, and found that no evidence of instability.  Accordingly, a separate rating under Diagnostic Code 5257 is not warranted at any point.  

The Board also considered whether an increased evaluation is warranted under other relevant governing codes, such as those codes governing ankyloses, the removal of semilunar cartilage, and impairment of the tibia and fibula.  However, the criteria for separate or higher ratings for are simply not met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262 (2015).  In this regard, the aforementioned range of motion findings clearly demonstrate that the Veteran's right knee is not fixated or immobile.  There is also no evidence that he has had surgery to remove any cartilage or has any impairment of the tibia and fibula.  Nor has there been any such allegation made by the Veteran or his representative.

Additionally, the Board notes the Veteran's reports of sciatic pain in his right lower extremity.  See January 2013 orthopedic consultation and June 2015 VA examination report.  However, the sciatic pain has not been associated with his right knee disability.  Accordingly, a separate rating on this basis is not warranted on this basis.

Though the Veteran reported that he had difficulty or was unable to walk up the stairs, and that his wife helped him with dressing, bathing, and occasionally using of the toilet, because the Veteran has not reported and the record does not show that the Veteran is so helpless as to require regular aid and attendance, entitlement to special monthly compensation is not raised by the record or by the Veteran at this time.  See e.g., March 2015 Orthopedic Consultation; see generally Akles v. Derwinski, 1 Vet. App. 118 (1991).

In summary, the Board finds that the Veteran's right knee disability warrants a 10 percent rating, but no higher, for painful limited motion for the entire period of time covered by this appeal, and a 20 percent rating, but no higher, from January 25, 2013 for a meniscal condition with frequent episodes of locking and effusion.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board notes that the Veteran's right knee disability is manifested by subjective complaints of pain, popping, grinding, catching, swelling, giving way, difficulty sitting, standing, walking, difficulty or inability to climb stairs, and at least one fall, as well as objective findings of limitation of flexion to no less than 85 degrees and limitation of extension to no more than 5 degrees, pain, fatigue, lack of endurance, disturbance of locomotion, interference with standing, and a meniscal condition with frequent episodes of joint locking, pain, and effusion.  These symptoms and manifestations and the resulting impairment, to include limitation of motion, are contemplated by the rating criteria.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014) (the Court of Appeals for the Federal Circuit explained that 38 C.F.R. § 3.321 (2015) fills a gap when the overall disability picture is less than total unemployability, but where the collective impact of disabilities is not adequately represented.).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular rating for his right knee disability and other service-connected disabilities to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Id.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.

The question of whether a TDIU is appropriate is addressed in the remand below.


ORDER

From June 12, 2015, a disability rating of 10 percent for painful limitation of motion is granted.

For the entire period on appeal, a rating in excess of 10 percent for painful limitation of motion of the right knee is denied.

From January 25, 2013 to June 12, 2015, a 20 percent rating, but no higher, for a meniscal condition with frequent episodes of locking, pain, and effusion is granted.

From June 12, 2015, a rating in excess of 20 percent for a meniscal condition with frequent episodes of locking, pain, and effusion is denied.


REMAND

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During the June 2015 VA examination, the Veteran indicated that he was no longer working, at least in part, to his left knee disability.  The issue of a TDIU has therefore been raised and is before the Board.  This aspect of the claim must be developed.

The Board notes that the claim for TDIU has been denied in the past, in part due to the Veteran not submitting evidence regarding his past employment.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, again provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  If TDIU is not granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


